DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the Terminal Disclaimer approved 03/26/2021 and amendments filed 03/26/2021. Claims 5 and 8-25 are cancelled. Claims 1 and 6 are amended. Claims 1-4, 6, 7 and 26-40 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,324,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6, 7 and 26-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claim 30, the prior art of record fails to teach or suggest “A gimbal support for a control member that pivots about each of two, intersecting axes of rotation, the gimbal support comprising: a base for mounting the gimbal; a post to which a control member of a controller may be coupled; a first member connected with the base in a fixed relationship; and a second member that rotates with respect to the first member around at least one of the two, intersecting axes of rotation, the post being coupled with the second member and constrained by the second member to pivot about each of the two, intersecting axes of rotation, the post having a null position at a predetermined angular displacement about each axis of rotation”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624